 1
     DAN M. WINDER, ESQ.
 2   Nevada State Bar No. 1569
     LAW OFFICE OF DAN M. WINDER, P.C.
 3   3507 W. Charleston Blvd.
     Las Vegas, NV 89102
 4   Telephone: (702) 878-6000
     Facsimile: (702) 474-0631
     winderdanatty@aol.com
 5   Attorneys for Plaintiff
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA

 8    JOHN LIGE, an individual,                                  Case No: 2:16-cv-00603-JAD-(PAL)
 9                                                                                          BNW
                                     Plaintiff,
10
      vs.                                                       STIPULATION AND ORDER
11                                                                        TO
                                                                 CONTINUE TRIAL DATE
12    CLARK COUNTY, a political subdivision of
      the State of Nevada; DOES I-V; and ROES VI-                       ECF No. 147
13
      X,
14
                                     Defendants.
15

16

17          1.      Whereas Plaintiff’s attorneys have numerous trials (Nguyen v. Santanna, state court
18   case C327755, Pirtle v Siems, state court case A-16-739165-C, and Brown v Strawn, state court
19   case A-17-749110-C which would make the trying of this matter at the time scheduled extremely
20   difficult for them and
21          2.      Whereas Defense counsel agree to extend to Plaintiff’s counsel the professional
22   courtesy of continuing the trial set in this matter and
23          3.      Whereas this is the first request for continuance of the trial setting in this matter,
24          The parties hereto stipulate the trial of this matter presently set for the 21 of May 2019 be
25   ///
26   ///
27                                                     1

28
 1
     vacated and that the matter be reset at the court’s convenience at a time thereafter.
 2

 3     DATED this 6th day of May, 2019.                    DATED this 6th day of May, 2019.
 4     Law Office of Dan M. Winder, P.C.                   Lewis Brisbois Bisgaard & Smith LLP
 5     /s/ Dan M. Winder                                   /s/ Danielle C. Miller
       DAN M. WINDER, ESQ.                                 ROBERT W. FREEMAN, ESQ.
 6     Nevada State Bar No. 1569                           Nevada State Bar No. 3062
       3507 W. Charleston Blvd.                            DANIELLE C. MILLER, ESQ.
 7     Las Vegas, NV 89102                                 Nevada State Bar No. 9127
       Attorneys for Plaintiff                             6385 S. Rainbow Blvd., Suite 600
 8                                                         Las Vegas, Nevada 89118
                                                           Attorneys for Defendant Clark County
 9
                                                  ORDER
10
     Based ITonIS
                theHEREBY
                    parties stipulation
                             ORDERED     and
                                           thegood    cause
                                               trial in       appearing,
                                                        this matter        theset
                                                                    currently  jury
                                                                                  fortrial currently
                                                                                      the 21 st      set
                                                                                                of May, 2019
11   for May 21, 2019 is vacated and continued to the July 16, 2019 trial stack at 9:00 AM
     be vacated
     in LV      and continued
           Courtroom          to a date
                       6D before   Judgeafter June 2019
                                           Jennifer    A. Dorsey.
12
     The calendar call currently set for May 15, 2019 is vacated and continued to July 8,
13   2019, at 1:30 PM in LV Courtroom 6D before Judge Jennifer A. Dorsey.

14   IT IS FURTHER ORDERED that the parties' trial briefs, proposed jury instructions,
     proposed voir dire, exhibit lists, and witness lists are due by noon on July 8, 2019.
15

16   IT IS FURTHER ORDERED that this case is referred to Magistrate Judge Brenda N.
     Weksler for a mandatory settlement conference.
17

18    DATED: 5/10/2019
                                                    _________________________________________
                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27                                                     2

28
